Title: From James Madison to Charles Carroll, 4 April 1817
From: Madison, James
To: Carroll, Charles


Dear SirWashington April 4. 1817
Yours on the subject of Mr. Brewer was duly received, and would alone have been a sufficient evidence of his worth. It would have been very agreeable, if it could have been rewarded by such an appointment as he wished, consistently with the pretensions of others, & with the collateral considerations which necessarily turn the scale, where there may be an equilibrium of qualifications. Had the appointments come on, whilst the nomination lay with me, these considerations, would have been difficulties with me as they were with my successor, notwithstanding the respect and good will of both towards Mr. B.
The great hurry I have been in since the commencement of my preparations for a final departure from Washington, as well as before, has prevented my dropping you sooner this explanation. The day after tomorrow I shall be on the road to my farm, where I shall be a fixture for the residue of my days. I know well the uncertainty incident to our hopes and calculations; but I have the consolation, that if the enjoyments I anticipate should not be fully realized, they will be at least a welcome exchange for the arduous and anxious responsibilities, from which I shall be released. Whatever may ensue, I wish you to be assured that I shall retain for you my friendly recollections & regards, and best wishes for a continuance of your health and happiness; in all which Mrs. M. cordially unites.
James Madison
